 EXHIBIT 10.49

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

AMENDATORY AGREEMENT, dated the 29th day of December, 2008 by and between
VORNADO REALTY TRUST, a Maryland real estate investment trust (the “Company”),
Vornado Realty, L.P., a Delaware limited partnership (formerly known as The
Mendick Company, L.P.) (the “Operating Partnership”) and DAVID R. GREENBAUM (the
“Executive”).

 

WHEREAS, the Company, the Operating Partnership and Executive entered into an
Employment Agreement dated as of April 15, 1997 (the “Employment Agreement”) to
set forth the terms of the Executive’s employment by the Company; and

 

WHEREAS, the Company, the Operating Partnership and the Executive desire to
amend the Employment Agreement to conform its terms with final regulations
promulgated by the Internal Revenue Service under Section 409A of the Internal
Revenue Code of 1986, as amended;

 

NOW, THEREFORE, in consideration of the mutual premises and covenants set forth
herein and for other good and valuable consideration, the receipt, adequacy and
legal sufficiency of which are hereby acknowledged, the Company and Executive
mutually agree as follows:

 

1.         Section 2(c) of the Employment Agreement is hereby amended in its
entirety, to read as follows:

 

“(c)     Executive Benefits. During the term of this Agreement, Executive shall
have the right to participate in any retirement, pension, insurance, health or
other benefit plan or program, fringe benefit or other perquisite that generally
is provided by the Company for other senior executive officers of the Company
(which shall not include plans, programs, benefits or perquisites provided
specifically for the benefit of the Chief Executive Officer of the Company, the
President of the Company, or any other officer of the Company on an individual
basis because of special circumstances, any individual(s) who become employed by
the Company pursuant to an acquisition (with regard to levels of programs or
arrangements committed to at such time), or to any individual(s) pursuant to an
agreement for a new hire (with regard to levels of programs or arrangements
committed to at such time)). Without limiting the foregoing, Executive shall be
entitled to tax preparation and financial planning assistance up to a maximum of
$15,000 per calendar year, payable in a lump sum no later than the end of the
calendar year following the calendar year to which the payment relates, upon
approval by an insurance carrier, a $3 million five-year renewable term life
insurance policy and long-term disability insurance coverage with benefits at a
rate of 60% of Base Salary through age 65 and a criteria of comparable position
and no longer than a 180-day waiting period, which disability benefits would be

 



V8887/41

01/05/2009 2237687.4

 

--------------------------------------------------------------------------------

inclusive of any disability benefits paid under any group long-term disability
plan of the Company and noncontributory wrap-around medical and dental coverage
substantially similar to that which he now has.”

 

2.         Section 4(f) of the Employment Agreement is hereby amended in its
entirety, to read as follows:

 

“4(f)    Death Benefit. Notwithstanding any other provision of this Agreement,
the Employment Term shall terminate on the date of Executive’s death. In such
event, (i) Executive’s estate shall be paid the amount specified in Section
4(g)(i) below and one (1) times Executive’s annual rate of Base Salary, payable
in a lump sum within 30 days after the date of Executive’s death (subject to the
provisions of Section 4(i) hereof) and (ii) the Company shall provide
Executive’s spouse and dependents with health coverage as provided in Section
4(g)(ii) for one year from the date of death.”

 

3.         Section 4(g) of the Employment Agreement is hereby amended in its
entirety, to read as follows:

 

“4(g)   Termination Compensation. Upon the termination of the Employment Term
and Executive’s employment hereunder (including any nonextension of the
Employment Term), the Company shall provide Executive with the payments and
benefits set forth below, subject to the provisions of Section 4(i) hereof.
Executive acknowledges and agrees that the payments and benefits set forth in
this section and elsewhere herein and in other written grants and agreements
constitute liquidated damages for termination of his employment hereunder
(including any nonextension of the Employment Term).

 

(i) Upon a termination of the Employment Term and Executive’s employment
hereunder, Executive shall be entitled to receive in a lump sum within 30 days
after the date of termination, subject to Section 4(i) hereof, (A) his Base
Compensation through the effective date of termination, (B) if such termination
is other than pursuant to Section 4(b) hereof, any unpaid annual earned bonus
for the most recently completed fiscal year, (C) if such termination is pursuant
to Section 4(a), 4(c) or 4(d) hereof, a pro rata share of Executive’s annual
target bonus for the fiscal year of termination, (D) the benefits, fringes and
perquisites, including without limitation accrued vacation (provided that if the
termination is pursuant to Section 4(b) or 4(e) hereof, only such payment of
accrued vacation as is required by law or the Company’s vacation policy),
provided pursuant to Section 2 hereof up to the effective date of such
termination and (E) any other amount due to Executive under any other program or
plan of the Company.

 

(ii) In the event of a termination of the Employment Term and Executive’s
employment pursuant to Section 4(a) (such reference shall include, without
limitation, a nonextension by the Company pursuant

 

-2-

 



 

--------------------------------------------------------------------------------

to the terms of Section 3 hereof) or 4(d) hereof, Executive shall also be
entitled to receive an amount (the “Severance Amount”) equal to the sum of (x)
three times Executive’s annualized Base Compensation (as in effect on the date
of such termination or, if greater, immediately prior to the Good Reason event,
if any, based on which the termination of employment occurs) and (y) three times
Executive’s Bonus Severance Amount (as defined herein). The “Bonus Severance
Amount” shall mean an amount equal to the average of all annual bonuses earned
by the Executive from the Company in the two (2) fiscal years ending immediately
prior to Executive’s termination. The Severance Amount shall be payable in a
lump sum within thirty (30) days of such termination, subject to Section 4(i)
hereof. In the event of a termination pursuant to Section 4(a), 4(c) or 4(d)
hereof, the Company shall maintain in full force and effect, for the continued
benefit of Executive, his spouse and his dependants for a period of three (3)
years following the date of termination of Executive’s employment (the “Date of
Termination”), the medical, dental and hospitalization programs (the “Health
Programs”) and the life insurance programs (including, without limitation, the
life insurance policy set forth in Section 2(c), but for no longer than the five
year term of such policy) (the “Life Insurance Programs”) in which Executive,
his spouse and his dependants were participating immediately prior to the Date
of Termination at the level in effect and upon substantially the same terms and
conditions (including, without limitation, contributions required by Executive
for such benefits) as existed immediately prior to the Date of Termination. If
Executive, his spouse or his dependants cannot continue to participate in the
Company Health Programs, the Company shall: (a) in the event Executive is
eligible to, and elects to continue receiving such benefits from the Company
pursuant to the requirements of the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), waive the premium cost of such benefits (to
the extent such premiums exceed the premium costs charged to active employees of
the Company from time to time) for the period during which Executive (and his
spouse and dependents) is/are entitled to continuation coverage under COBRA (the
“COBRA Period”) and (b) commencing with the month after the month in which the
COBRA Period ends, pay to Executive an amount equal to the quotient determined
by dividing (x) the cost to Executive of acquiring medical, dental and/or
hospitalization coverage for Executive, his spouse and his dependants for such
month (such coverage to be, on a benefit-by-benefit basis, at the same level of,
but otherwise comparable to, the coverage in effect immediately prior to the
Date of Termination), by (y) 0.55, with such payment to be made on the first
business day of the month following the month to which such coverage relates.
Subject to Section 4(i) hereof, in the event Executive, his spouse or his
dependants cannot continue to participate in the Company Life Insurance
Programs, the Company shall pay to Executive an amount equal to the cost to
Executive of acquiring life insurance coverage for Executive, his spouse

 

-3-

 



 

--------------------------------------------------------------------------------

and his dependants for such month (such coverage to be, on a benefit-by-benefit
basis, at the same level of, but otherwise comparable to, the coverage in effect
immediately prior to the Date of Termination), with such payment to be made on
the first business day of the month following the month to which such coverage
relates. Notwithstanding the forgoing, the Company’s obligation to provide the
benefits and payments described above shall terminate on the earlier of (i) the
date or dates Executive receives equivalent coverage and benefits, without
waiting period or pre-existing conditions limitations, under the plans and
programs of a subsequent employer (such coverage and benefits to be determined
on a coverage-by-coverage or benefit-by-benefit, basis) or (ii) the third
anniversary of the Date of Termination; PROVIDED that, the Company’s obligation
with respect to the life insurance policy referred to in Section 2(c) shall
terminate no later than the expiration of the five year term of such policy.
Executive shall not be entitled to any compensation or benefits pursuant to this
Section 4(g)(ii) if his employment hereunder is terminated pursuant to Section
4(b) or as a result of Executive’s voluntary termination pursuant to Section
4(e).

 

(iii) Executive shall have such rights under the Company’s Omnibus Share Plan or
any other benefit plan, and any agreements entered into in connection therewith,
in accordance with the terms of such plans, grants thereunder and agreements.”

 

4.         Section 4 of the Employment Agreement is hereby amended by adding the
following paragraph at the end thereof:

 

“(i)      409A Compliance. Notwithstanding the foregoing, if necessary to comply
with the restriction in Section 409A(a)(2)(B) of the Internal Revenue Code of
1986, as amended (the “Code”) concerning payments to “specified employees”, any
payment on account of Executive’s separation from service that would otherwise
be due hereunder within six months after such separation shall nonetheless be
delayed until the first business day of the seventh month following Executive’s
date of termination and the first such payment shall include the cumulative
amount of any payments that would have been paid prior to such date if not for
such restriction, together with interest on such cumulative amount during the
period of such restriction at a rate, per annum, equal to the applicable federal
short-term rate (compounded monthly) in effect under Section 1274(d) of the Code
on the date of termination. For purposes of Section 4 hereof, Executive shall be
a “specified employee” for the 12-month period beginning on the first day of the
fourth month following each “Identification Date” if he is a “key employee” (as
defined in Section 416(i) of the Code without regard to Section 416(i)(5)
thereof) of the Company at any time during the 12-month period ending on the
“Identification Date.” For purposes of the

 

-4-

 



 

--------------------------------------------------------------------------------

foregoing, the Identification Date shall be December 31. Notwithstanding
anything contained herein to the contrary, Executive shall not be considered to
have terminated employment with the Company for purposes of Section 4 hereof
unless he would be considered to have incurred a “termination of employment”
from the Company within the meaning of Treasury Regulation §1.409A-1(h)(1)(ii).”

 

5.         Section 6(g) of the Employment Agreement is hereby amended in its
entirety, to read as follows:

 

“6(g).  Legal Fees and Expenses.       If any contest or dispute shall arise
between the Company and Executive (or, following the death of Executive, his
estate or heirs) regarding any provision of this Agreement, the Indemnification
Agreement or any equity grant or other agreement or compensation arrangement
specifically set forth or provided for herein, the Company shall reimburse (i)
Executive for all legal fees and expenses reasonably incurred by Executive
during the lifetime of Executive and (ii) Executive’s estate and heirs for all
legal fees and expenses reasonably incurred by Executive’s estate and heirs
through the earlier of the 15th anniversary of the date of Executive’s death or
the final settlement of Executive’s estate, in any case, in connection with such
contest or dispute, but only if Executive (or his estate or heirs, as the case
may be) is successful in respect of substantially all of Executive’s (or his
estate’s or heirs’, as the case may be) claims brought and pursued in connection
with such contest or dispute. Such reimbursement shall be made as soon as
practicable following the resolution of such contest or dispute (whether or not
appealed) to the extent the Company received reasonable written evidence of such
fees and expenses, but in any event no later than the end of the calendar year
following the calendar year in which the expenses were incurred.”

 

6.         A new Section 6(l) of the Employment Agreement is hereby added, to
read as follows:

 

 

“6(l).

Section 409A Compliance.

 

(i)        This Agreement is intended to comply with the requirements of Section
409A of the Code (“Section 409A”) and regulations promulgated thereunder. To the
extent that any provision in this Agreement is ambiguous as to its compliance
with Section 409A or to the extent any provision in this Agreement must be
modified to comply with Section 409A (including, without limitation, Treasury
Regulation 1.409A-3(c)), such provision shall be read, or shall be modified
(with the mutual consent of the parties, which consent shall not be unreasonably
withheld), as the case may be, in such a manner so that all payments due

 

-5-

 



 

--------------------------------------------------------------------------------

under this Agreement shall comply with Section 409A. For purposes of section
409A, each payment made under this Agreement shall be treated as a separate
payment. In no event may Executive, directly or indirectly, designate the
calendar year of payment.

 

(ii)       All reimbursements provided under this Agreement shall be made or
provided in accordance with the requirements of section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during Executive’s lifetime (or during a shorter period of time specified in
this Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.”

 

7.         Executive further acknowledges that, while the purpose of this
Amendatory Agreement is to conform the Employment Agreement to the requirements
of Section 409A of the Code and Treasury Regulations promulgated thereunder, any
tax liability incurred by Executive under Section 409A of the Code is solely the
responsibility of Executive.

 

[signature page follows]

 

-6-

 



 

--------------------------------------------------------------------------------

            Except as amended herein, the Employment Agreement shall remain in
full force and effect.

 

 

VORNADO REALTY TRUST

 

 

 

By: /s/ Alan J. Rice

 

Name: Alan J. Rice

 

Title: Senior Vice President

 

 

Vornado Realty, L.P.

 

By: Vornado Realty Trust, a general partner

 

 

 

By: /s/ Alan J. Rice

 

Name: Alan J. Rice

 

Title: Senior Vice President

 

 

 

/s/ David R. Greenbaum

 

David R. Greenbaum

 

 

-7-

 



 

 